UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1321



In Re:   THELMA MATHIS,

                                                                Debtor.



THELMA L. MATHIS,

                                                              Appellant,

           versus


MID-STATE HOMES,     INCORPORATED;   JIM     WALTER
HOMES, INC.,

                                                              Appellees,

           and


ROBERT KANE, Trustee,

                                                      Party-in-interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CA-01-1791, BK-99-10158-SSM)


Submitted:   August 29, 2002               Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Thelma L. Mathis, Appellant Pro Se.     Stephen Keith Gallagher,
LECLAIR RYAN, P.C., Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Thelma L. Mathis appeals from the district court’s order

affirming the bankruptcy court’s orders denying relief on her

claims and determining the amounts due under a secured deed of

trust on Mathis’ real property.     Our review of the record and the

opinions below discloses no reversible error. As the district court

correctly noted, the bankruptcy court’s thorough opinions reflect

no error.   Accordingly, we affirm.       See Mathis v. Mid-State Homes,

Inc., Nos. CA-01-1791-A (E.D. Va. Feb. 22, 2002); BK-99-10158-SSM

(Bankr. E.D. Va. July 25, 2001 & Jan. 22, 2001).         We dispense with

oral   argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED


                                    2